DETAILED ACTION
This communication is a final office action on the merits and in response to amendments filed on 9/29/2022. All currently pending claims have been considered below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed 6/29/2022 are sufficient to overcome all prior grounds of rejection. New grounds respectfully follow.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5, 7-9, 11-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 1 has been amended to recite inter alia "the leading face is aligned normal to a rotational direction of the bit about the longitudinal axis". The examiner acknowledges the textual and drawing support for this limitation as discussed by Applicant in their remarks (namely figure 4).
However, the examiner respectfully notes that the entire "leading face" is not normal to the rotational axis as claimed, as clearly shown by figure 3, and required by the claim limitation that "the lengthwise direction of at least part of the ribs and channels are bent or curved such that a lengthwise part of the ribs or channels is oblique to the longitudinal axis". For example, figure 2 shows that an arrow which is normal to "leading face 20" would point angled relative to the axis, and generally towards the face of the bit. In other words, the "leading face 20" & "leading edge 21" is clearly shown angled relative to the longitudinal axis, which is the same axis the body rotates about. This angle is identified in figure 2 as θ. Claim 7 expressly recites "both the leading and trialing faces of the ribs… so as to be aligned oblique to the axis", which is the same axis the body rotates about.
Rather, in cross-section, a portion of the leading edge is normal to rotation. This interpretation is supported by ¶ 19 of the pre-grant publication of the present case, US 2021/0238927.
The examiner suggests that the phrase presently amended phrase be changed to "wherein each rib includes a leading face and a trailing face separated by a radially outward facing land face, the leading and trailing faces at least partially defining the channels at a cross sectional plane perpendicular to the longitudinal axis, and wherein the leading face is aligned normal to a rotational direction of the bit about the longitudinal axis at the cross sectional plane". Each dependent claim depends from claim 1.

Claims 7-9 are further indefinite because they depend from canceled claim 6 (indirectly for claim 9). For the purposes of examination, claims 7 & 8 have been interpreted as though they depend from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, 11, 12, 14, & 15 are rejected under 35 U.S.C. 103 as being unpatentable over GB 2,212,091 (McEnery) in view of US 4,848,491 (Burridge). A copy of McEnery was included with the IDS filed 2/24/2021 and therefore a copy is not presented by the Office with this action.
Independent claim 1: McEnery discloses a drill bit (figs 2-5) comprising:

    PNG
    media_image1.png
    451
    310
    media_image1.png
    Greyscale
a head ("cutting face 22") having cutting elements arranged to abrade rock by rotation of the drill bit about its longitudinal axis ("carbide buttons 20" - fig 2 - or "carbide blades 26" - fig 3);
a skirt extending axially rearward from the head (Not individually numbered but clearly shown in the figures. Identified in the annotated version of fig 2 here); and
a plurality of ribs projecting radially outward and extending axially along the skirt ("lands 36") to define axially extending channels ("helical flutes 32"), the rib and channels each having a length extending axially in a lengthwise direction between the head and an axially rearward end of the skirt (as shown in the annotated version of fig 2 above), wherein in the lengthwise direction at least a part of the ribs and channels are bent or curved such that a lengthwise part of the ribs or channels is oblique to the longitudinal axis (clearly shown in fig 2. "Helical flutes 32" - page 5:17-24), wherein each rib includes a leading face and a trailing face (not individually numbered but clearly shown in fig 5 defining "lands 36") separated by a radially outward facing land face ("lands 36" - fig 5), the leading and trailing faces at last partially defining the channels at a cross sectional plane perpendicular to the longitudinal axis (fig 5).
McEnery does not expressly disclose that the leading face is aligned normal to a rotational direction of the bit [at the cross sectional plane] about the longitudinal axis.
However Burridge discloses a drill bit comprising a head (fig 1) having cutting elements (22) arranged to abrade rock by rotation of the drill bit about its longitudinal axis;
a skirt extending axially rearward from the head (12); and
a plurality of ribs ("upstanding blades 13") projecting radially outward and extending axially along the skirt (fig 1) to define axially extending channel ("exit channel 19 formed in the gauge region"), the rib an channels each having a length extending axially in a lengthwise direction between the head and an axially rearward end of the skirt (fig 1), wherein in the lengthwise direction at least a part of the ribs and channels are bent or curved ("The leading face of the bit body is integrally formed with two upstanding blades 13 which are symmetrically disposed with respect to the central axis of rotation of the bit and spiral outwardly from the axis of rotation to the gauge region. Each blade has an outer surface 14 which, in use of the bit, faces the surface of the formation being drilled, and a front surface 15 facing generally in the direction of normal forward rotation of the bit." - col 2:24-32) such that a lengthwise part of the ribs or channels is oblique to the longitudinal axis (ibid), wherein each rib includes a leading face ("front surface 15") and a trailing face (not individually numbered but clearly shown forming the other surface of 19 in figs 1 & 2), the leading and trailing faces at least partially defining the channels at a cross sectional plane perpendicular to the longitudinal axis (figs 1 & 2; col 2:24-32), and wherein the leading face is aligned normal to a rotational direction of the bit about the longitudinal axis ("…a front surface 15 facing generally in the direction of normal forward rotation of the bit." - col 2:24-32).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to make the leading faces of the blades taught by McEnery normal to the direction of rotation as taught by Burridge. First, McEnery does not provide any clear guidance regarding this feature other than the base of the flute should not have a sharp corner ("large radii 38" - page 5, lines 26-28; this requirement is also met by Burridge: col 2:39-42) thus forcing the reader to look elsewhere for more detail as an orientation for the leading face must inherently be made for actual construction. Second, this forms the shape of the flow channel and provides more flow across the cutting elements (col 2:33-42).
The examiner notes that McEnery is a percussion bit while Burridge is a rotary bit. The examiner does not view this as excluding the proposed modification because (A) each bit has blades, (B) each bit has drilling fluid circulated through and across it, and (C) both bits use the geometry of the blades to guide / control that drilling fluid circulation. 

Claim 2: The drill bit as claimed in claim 1, wherein the lengthwise part of the ribs and channels that are oblique to the longitudinal axis are positioned at an axially rearward part of the skirt (McEnery: figs 2 & 3; shown in the annotated version of fig 2 above).

Claim 3: The drill bit as claimed in claim 2, wherein an axially forward part of the ribs and channels is aligned generally parallel to the longitudinal axis (McEnery: portion of the flutes that have "holes 28" extending through as clearly shown in figs 2 & 3).

Claim 4: The combination discloses all the limitations of the parent claim and clearly conveys in the figures that the "axially rearward part" (shown in the annotated version of fig 2 above) is a substantial amount. However, a specific percentage of the length is not taught.
	However, it would have been considered obvious to one of ordinary skill in the art at the time the invention was made to make this length up to 90% of the overall length of the skirt, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215.
	The breadth of the claimed range in claim 4 is extremely large thus showing a lack of criticality to the range. Further, while drawings are not necessarily to scale, the drawings clearly convey a substantially amount of the length is occupied by the helical flutes, thus suggesting to the reader a relatively large percentage that reasonably encompasses the claimed range of "up to 90%".

Claim 5: The drill bit as claimed in claim 1, wherein the lengthwise part of the ribs and channels extend at least partly helical around the axis (McEnery: "helical flutes 32").

Claim 7: The drill bit as claimed in claim 6 [sic; should be claim 1], wherein in the lengthwise direction both the leading and trailing faces of the ribs are bent or curved in the same circumferential direction around the axis so as to be aligned oblique to the axis (McEnery: figs 2 & 3; the ribs 36 and the walls that form it follow the bend of the flutes 32).

Claim 8: The drill bit as claimed in claim 6 [sic; should be claim 1], wherein in the lengthwise direction, at least a part of a leading edge and a trailing edge of the ribs at a junction between the land face (McEnery: shown in fig 5 but not individually numbered) and the respective leading face and trailing face is bent or curved so as to be aligned oblique to the axis (figs 2 & 3; the ribs 36 and the walls that form it follow the bend of the flutes 32).

Claim 9: The drill bit as claimed in claim 8, wherein the part of the leading edge and the trailing edge that are oblique to the axis are positioned at an axially rearward part of the skirt (McEnery: figs 4 & 5; "Figure 5 is a view in the direction of arrow A from Figure 4" - page 3:31-32).

Claim 11: The drill bit as claimed in claim 1, wherein in the cross sectional plane perpendicular to the axis (McEnery: fig 5), the trailing face is aligned transverse to the rotational direction of the bit (Rotation in either direction in fig 5 will place the respective trailing face transverse to this rotation, as the trailing faces extend radially) and/or oblique to the leading face (at least a portion of the trailing face will be oblique to at least a portion of the leading face due to the curvature of flutes 32 & "large radii 38").

Claim 12: The drill bit as claimed in claim 1 wherein an angle by which the ribs are bent or curved such that their length deviates in a circumferential direction is in the range of 1 to 20° relative to the axis (McEnery: "The angle of the helix defined by flutes 32 is between 20° and 30°" - abstract. The single point of 20° is sufficient to anticipate the claimed range - MPEP §2131.03, subsection I).

Claim 14: The drill bit as claimed in claim 1, further comprising an internal bore (McEnery: 40, fig 4) and passageways extending axially from a forward end of the bore arranged to emerge as openings at a forward cutting face of the head ("flushing passages 28 and 42" - fig 4), at least some of the channels extending axially along the head in communication with the openings (28 opens directly into an axially extending portion of the channel and all the channels are in fluid communication with the other flushing passages in operation).

Claim 15: The drill bit as claimed in claim 1, wherein the cutting elements include cutting buttons embedded into the head (McEnery: "buttons 20").


Claims 1 & 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over CA 2,570,160 (Hayes) in view of US 4,848,491 (Burridge). A copy of Hayes has been previously presented.
Independent claim 1: Hayes discloses a drill bit (figs 1a-1c) comprising:
a head ("leading face 36") having cutting elements arranged to abrade rock by rotation of the drill bit about its longitudinal axis ("cutting members 44" first full ¶ of page 12);
a skirt extending axially rearward from the head ("wall 28" - fig 1C); and
a plurality of ribs projecting radially outward and extending axially along the skirt ("blades 46 & 48"- figs 1C & 11C) to define axially extending channels (not individually numbered but inherently created between the above cited structure as clearly shown in fig 1c), the rib and channels each having a length extending axially in a lengthwise direction between the head and an axially rearward end of the skirt (the above cited structure extends from "leading face 36" towards the rear of the bit: fig 1C), wherein in the lengthwise direction at least a part of the ribs and channels are bent or curved such that a lengthwise part of the ribs or channels is oblique to the longitudinal axis (Shown by both angles α & β, as well as element 86: fig 1C. "[B]lades 46, 48 may be canted rearwardly at an angle of about 5 to 10 to the vertical" - page 12, line 35).
Hayes does not expressly disclose that the leading face is aligned normal to a rotational direction of the bit [at the cross sectional plane] about the longitudinal axis.
However Burridge discloses a drill bit comprising a head (fig 1) having cutting elements (22) arranged to abrade rock by rotation of the drill bit about its longitudinal axis;
a skirt extending axially rearward from the head (12); and
a plurality of ribs ("upstanding blades 13") projecting radially outward and extending axially along the skirt (fig 1) to define axially extending channel ("exit channel 19 formed in the gauge region"), the rib an channels each having a length extending axially in a lengthwise direction between the head and an axially rearward end of the skirt (fig 1), wherein in the lengthwise direction at least a part of the ribs and channels are bent or curved ("The leading face of the bit body is integrally formed with two upstanding blades 13 which are symmetrically disposed with respect to the central axis of rotation of the bit and spiral outwardly from the axis of rotation to the gauge region. Each blade has an outer surface 14 which, in use of the bit, faces the surface of the formation being drilled, and a front surface 15 facing generally in the direction of normal forward rotation of the bit." - col 2:24-32) such that a lengthwise part of the ribs or channels is oblique to the longitudinal axis (ibid), wherein each rib includes a leading face ("front surface 15") and a trailing face (not individually numbered but clearly shown forming the other surface of 19 in figs 1 & 2), the leading and trailing faces at least partially defining the channels at a cross sectional plane perpendicular to the longitudinal axis (figs 1 & 2; col 2:24-32), and wherein the leading face is aligned normal to a rotational direction of the bit about the longitudinal axis ("…a front surface 15 facing generally in the direction of normal forward rotation of the bit." - col 2:24-32).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to make the leading faces of the blades taught by Hayes normal to the direction of rotation as taught by Burridge. Burridge teaches the fluid cavity 16 "is bounded by a smoothly and concavely curved wall 17 which forms a smooth continuation of the front surface 15 of each blade" (col 2:33-42). This reduces any stress risers in the bit as a result of sharp transitions, as well as aid in fluid flow across the cutters (col 2:33-42), while also still allowing for the "canted rearwardly" taught by Hayes (page 12, line 35) with the "concavely curved wall 17" of Burridge. In other words, Burridge teaches a similarly claimed and taught plurality of ribs that are curved relative to the longitudinal axis, but also teaches smooth transitions between the channel and the face of the bit to improve fluid flow across the cutters (col 2:33-42).

Claim 12: The drill bit as claimed in claim 1 wherein an angle by which the ribs are bent or curved such that their length deviates in a circumferential direction is in the range of 1 to 20° relative to the axis ("blades 46, 48 may be canted rearwardly at an angle of about 5 to 10 to the vertical" - page 12, line 35). Shown as angle α in fig 1C.

Claim 13: The drill bit as claimed in claim 12 wherein the range is 3 to 10° ("blades 46, 48 may be canted rearwardly at an angle of about 5 to 10 to the vertical" - page 12, line 35).

Claim 14: The drill bit as claimed in claim 1, further comprising an internal bore (90, fig 1b) and passageways extending axially from a forward end of the bore arranged to emerge as openings at a forward cutting face of the head (98, fig 1b), at least some of the channels extending axially along the head in communication with the openings (shown by the flowlines in fig 1b).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571.272.6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BLAKE MICHENER/
Primary Examiner, Art Unit 3676